Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00489-CV

                                       Paul BLACK,
                                         Appellant

                                              v.

      Mikal WATTS; Watts Guerra LLP; James R. Harris; and Harris & Greenwell, LLP,
                                     Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20874
                      Honorable Cathleen M. Stryker, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellant Paul Black.

       SIGNED August 8, 2018.


                                               _____________________________
                                               Karen Angelini, Justice